PER CURIAM.
Interpleader-appellant Robert E. Dame seeks to appeal from a judgment entered by the Circuit Court of Camden County wherein it was adjudged respondent was entitled to monies paid into the registry of the court by garnishee American Express Company. Respondent had earlier obtained a judgment against defendant, The Fountains Restaurant, Inc., and initiated garnishment proceedings in aid of execution of the judgment.
The transcript filed herein by interpleader-appellant discloses the instant judgment was entered July 30, 1974. Interpleader-appellant filed a motion for new trial on August 7 which was overruled by the Court on August 24. Notice of Appeal was filed October 31, 1974.
The judgment in this case became final on August 24, when the Court, within 90 days of the motion for new trial, disposed of that motion by overruling it [Rule 81.-05(a), V.A.M.R.]. The Notice of Appeal filed on October 31 was not filed within 10 days after the judgment became final on August 24 [Rule 81.04], Interpleader-ap-pellant at no time sought a special order from this Court to appeal as provided by Rule 81.07(a).
Determining we have no jurisdiction to entertain this appeal, we therefore order that the same be and hereby is dismissed.
All concur.